.. .-.
                                                                    331

       OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                          AUSTIN
0-C.yucW
--




                                    oiz18 of all
                                    there any man-
                                  , YoDwgald omlh
                                   on this land
                                  qui8bmsnt,rot a8

                      d the lollowlngSaab8 ia eonneatlon

                  anufmy2, 1QfB, Morgan Janes filed
       hlu applloation to urchaes Beer 16, Blook 09,
       Publia School.Land % IlallumOounty, nhlgoh&w
       a part OS fhs Ca it01 Syndloate Laads.
       traat ma awar& ii)to hl.na
                                on March 12, 1925.
       The purahere *a8 under Chapter 106, Faga 8123
       of the General Ima of thr 38th Leglsltiturr,
       1923. l’bl@AOt reserved  one-eighth o? all Oil
                                                                         -




                                                                   332

Xoa~ Baroom Olloo, Cemm.losioner- page 8


     aandgas to the State. This traot af land was
    later roPfs1ted, w Jtulo14, 1933, and was re-
    purohaoed on applloatlon by Jones filed in
    this arilaa 05 Iiarah9, 1938, an6 was awarded
    to him on Zlaroh14, 1938. Thlo rspurohase was
    under thr Aot of the 45th L&mlature     OS 1937,
    bob    cha.pter332, II.B. 875 of said .&oto,
    Later, Joner sold this traot of land to A.
    HoDougald who obtained a patont    oworlng the
    land, on ianuary le. 1940, BOOausO or oOr-
    toin ambiguities in the law, mbloh rfll be
    brou&t    out later, the mineral rewmatloa in
    the patent    aomrlag this land was set out in             .
    tha following mnnrr:
         wUinerala In the aborr deaaribed
          land arm rersmd   to the State as
          prsaorlbed by law.'
         VuDougald still later sold the land to
    the United   Ytates Oorernment for oonservatlon
     uP~0000, Their intentfon    was to retire thlo
    pand from aultlratim to llfainats ex~ooolve
    blowing. fn the doed from HoDougalcjto the
    United States   Government, the following resar-
    ration wao lnaertedr
        *"There lo hereby exoeptsd and reserved
          Sran the foregoing   6ontayanoe, uato
          the grantor, his ~UOQ~~~O~IB, hslro and
          assigns, wh4tsfbr Interest,     ii
          the grantor may now hers ia allYo 1,
          gas and other almrals, under and upon
          *ho abort doorrlbed land for a period
          of flity (50) ~aro,    beginning   Oetobor
          24, 1938, a n6  lndlq~ Ootsbar 85 1988,
          provided said grantor now has t&e powor
          to     rwmrve     said   interest   aooordlng   to
          law,        ho doer not hate ruoh power,
                   aad if
          then this resemtloa   shall bo null and
          void, said reoervatlcm, IS any, to ba
          lubjeot to the following rules and
          rsgulstlona, to-wit:* (A oopy of the
          whole instrument 1s attached hereto)
                                                                333
Hon. Bao8om       Oiler,      Ca4mlooioa4r   - page   3




               The     next    derelomant    in ohronologleal
       order    is     that YoDou(rald am has an opportunity
       to lease the land for 011 and gas developtmnt.
       Attorneys for his proopeotirr lessee hare queo-
       tloaed the status of the mineralo       uader the
       land aad IfaDougald~o power to leaoe it under
       the reoenatloa    puot@d above.      I&, MoDougald,
       through his agents,    has requested    that this
       oifioe urdeavor to olarif~ the oltuatlon.W
              Chapter 106 page X8t of the General Laws of the
        -eighth   Legialakire, 1985, under xl&oh the land in
            was originally purshared fromth. stat. provided,
             an follow81
               ‘900.
                   3,  Thr sale of raid Ian& shall   be
       upon  the express oondltlon that one-rlghth or
       all the 011 and gas, whether known or unkaown,
       an4 th. value of amno and all of all other
       ainerals of whatsoever kind, whether kilownor
       unkaowa, that may hereafter be louad on or
       uader mid land sad the ralue of same shall
       b. reeensb   to the State and *a/d po&a     of
       oil and gas and the value of same, together
       with all other mlneralo, and th. value or same,
       are hereby donated to the sald Bohool Pond.
       Yaid 011 and gas and other mineral8 shall br
       oubjeot to be dem1op.A in the meaner that is
       nw, or that may be hereafter, provided by law."
            When the land wuo repurshased  under Chapter
338,   page 555 or the irot of the Torty-fifth Legi~~a;~e,
hpr       Seamion, 1937, which provides, in part,        -

             * l * *, sad that notion oi the reap-
       pralsmmnt shall be given to the lornkerowner
       or own.ro who shall hare a preiorence of
       ninety (96) days after  the &ate o? notl.. to
       repurrsheoetho omne upon the terms and eoa-
       bltlo58 provided in Chrptu 94, Fag. Zb(r, Aoto
       or 1925, a8 amended by the Aeto of 1936
       Thirty-ninth L8((lolature,. tlrrt Called $ooolo5,
       Chapter 85, Page 43. * * * *
          Th9 repurohaaer oroure6 the oar. interest and
title ia the alnerals that was OOOUP~~ by the orl&al
    Eon. B65oom Oiler, Coomio~iano~        - pogo 4


    pUrOh68er un&er the 1928 Aat and the state reoer-ved  the
    mme iAtersnt    and title in the mineral8 whioh it reserved
    in the original sale under tho 1923 Aot. This quoobion
    wa8 deoldrd by tho Suprome Court in thr oar8 oi NAONOLIA
    FZTROLECN COWANY vs. W&KZX 83 S.W. (2d) 929 in whfah
    the oonatruotlon of Chapter OI, Fwa 267, not8 of the
    Regular Seooton of the Thirty-ninth Le@olature, 19:5,
    and the amendment thereto by Chapter 25,
    of the lirst Gilled Soorion of the Thirt       th Legiolaturr,
    1926, were involved.    hotiaa Sharp lpoa
    uoed the rouowiw     languagrr
              “OA the oontrary, it io 01-z iru the
         hot, taken a8 a whole, that the tsgirlaturo
         had no intention    of granting or        ooafrrring
         u 011the repurohsoer     w      reater     lntoreot ar
         rPght in the oil and gas fIIthe           land than ho
         haa6at    the time of forfelturr     of    the arig~nal
                .I
              The Aot of 1937, above referred  to, lnoofa~ as
    the question8 inrolred In your re$usst cue oonoerns4, added
    nothing to the Aets or 1925 and 1926, ubcne mrerred   to,
    other than to make those Aots applioabls to ths land in
    question.
              The real question then left to IM dsoided la aa
    to what lo the statue of the mineral0 in land purohased
    tron the state under the Act of 1983, above reterred  to,
/
                It is the opinion @i thio De artmsnt that the
i
      urohaoer of the land ln qwotion reoePred fee rim le title
I   e o the ourfaae and seven-rightho (7/6tho) of the o4 I and
t   gao and that the stats rossned for the SOkOo~ Lund one-
    e&h     (1/8t&) of all of the 011 and gao in the nature
    oi a free royalty and all ot all other mineralsI that
    the purohaser may oell or leaso all or an
    fnteraot in the oil and gao or he may as1
    and resbrv‘c) all or any part or his intereat in the 011
    and gao but the ommr or owners of the ravan-rl$htho
     (7/8thsl of the oil and $a8 in thr went of prOduOtfoA
    from the lard in quadion,    muat turn over to the ltate iOr
    the use of the F WIEM ~A~ free lohool fund onr-ri&hth     (l/bth)
    of all Of the oil &Ad gas prodused or the Talu- of Sam0
    tree and clear of any cost or &e~slopmsnt and &WduOti.on.
    In oese OS a lease   by the land owner or his ass1     of the
    mineralll,it shall be subjeot to the One-eighth ‘t”’1/8th)
    free royalty in favor of the otate iOr the ua* and beAMi       of thr




I
                                                                           335
Eon. B4ooomQllos,          Commlsoloner   - page 5


Fe-ant         ire. oohool fund, but the state will not be OA-
titled     to partioipet6  in the ossh bonus or rentelo which
night     be proridad     for
                           in 0416 loaoe.
               IO 10 true that IA 4~ ordinary    traluebtion
whore 0 ono-alghth (1/8th) of the 011 and gas or othar
d.Aoralo is raaonod iA Q ~10 am dioti            ulohod trar l
la400 the 0~6 rarerring       the one-eighth 2(  /Bth)    lntor6at,
tioao otharwioo provided, all1 be 4 Aaoaoo~y pprty to
the lXbOUtiOA Of a loeso of the ll&A.F4104nd will be *A-
titled to raoalra him share of tha bonus aad rontel, and
if the i4Ad 1.0 leebbd ream           the ordinary one-•lghth
(l/Sth)     royalty   ouoh           11 only aotwll        rooelva
the reluo OS 01 1llrty-fourth
                         0          Of all Of the    OI I aad gas         .~
llnoa oaran-elghtho (7/8the)       will be tUFAed over to the
lasoaa for dbVOiOQEWAt and produotion purposes.              at   in
120Inotanob       ham tha Lagiolatura, where a rsaarntOion        of the
oil 4Ad gas ham baen made, rboervad        laoo than OAO-OiXtObAth
(l/Mth) Of the total roduotloa to the state. The Aot of
19X5, WXder which thb PMU iA QUOStiOA was Ol'igiAdly                mold,
4rtar providing       for a rasarv4tIoA 0s oAe4i&th         (l/eth) or
all of thb oil and gas used the phrasa *end the veluo or
OOIUO” ilIdiO4tiw      4A iAtOAtiOA, We think, that the pbFiB4AOAt
fro. oehool fund ohould raoaira       one-eighth (1/8th) of the
gross talus 0s all the oil snd gas produsbd rroa.tha lend
in question. It IO true that the resermtlon             is not a8
olaar 40 that sat out in the Sales Act 0s 1931 being Sootion
4 of Artiolo       W410, Vernon’s ,umotatad    Civil Statutes, where
~~l$aoarv4tloA rsaoreferred to *am A rrao royalty to the
        ". fr '*a OOAOOde that it is AOt elaar that tha Aat
of lQe3 Intsndod to rawrva        to the state one-oI(ghth(l/Bth)
0s the oil and gas to bo~dslivsrad to the state tree and
OhSr df all aXQOASb8 and iA the MtWr            Or 4 fFO0 FO 4lty,
than 6exb muot be aOAStFU66 to have that abeming (10f6 is
the laostfevoreble onb to the #t&O.           ;a;uT'IRB
                                                      O&3 IrFUEL CO. vs.
STATP 47 3.W. (2d) 268, Suprbmo Court 31 Taxer, ia 4A OplAiOA
by f&a       Sharp, the court meld!
               *Thm ru1.r lo wall settled that l4gislatIva
         gents of pro arty rlgbta and privlla~oa muot be
         ooartruad ltrPot3.y in favor 0s the otata on
         grounds oi public ~0110~ ana whatever is not
         unoqulrooally .wantad i0 $l!i olaar 4Ad oxplIoit
         term wlthhald. AA~ ambiguity     or otwourlty la
         the term0 0s the Statutes mot    operate In faror
         of the Ot6ta."
          Wa are of the OpiAiOA that the rtetuo of tha pur-
ohaser’o rights under the Aats of 1923, sbova FOfOFFd to,            era
HOA,Baseon         Qllao,     CgmaIooIonar       - pegs    6


tha ema 60 the rights  of a purchaoer under the Aot of 1931
whlah 10 AQI saotlon 4 oi .irtlola SUS, VatDoA~o UiAotatad
3tatut88 with raopaat to the 011 end gas axae t that in the
first Inotanoe tho state raoarvaa a one-sightK 1/8th) and
under the 1931..iotit reoervwo a one-rixtaanth If/Mth),
            Tha ease of WR4Ti%U&i8vs. XCDCNALD, lee 8.w. (24)
167   by the 3uprama Court of Texso dOtOrmiAO6 thr status of the
nrinerala under thr 1931 AOt a8 batweaA thb otatr ma the pur-
ahesu          OAdLAdoiag 80          used the   r0u0lriag     language;

                 WI   think    that     thb   Le~al5tura       int0Aa0d
        that   the purohaoer of land oubjaot te ma10 uadu
        this Aot shall aoqulrr ouoh land end the PinorAls
        tharaln,   but that there shall be raouva6 to the
        otatr one-sixteenth (l/Uth) of all mlnoralo am
        a freb royelty to the 8trt.q bxoept am to oulphur
        4Ad other 23lners1,rubotaAOsr   holo whioh aulphur
        may be.darlred or produced and to these a oris-
        eighth (1/8th) thereof shall be xas6rv66 a8 a treb
        royalty   to the stats.
              “The royalties   raoarrsd  by the state under
        tha provieiona or, this law oonatltute a rba~i~ $ha
        mIAara18 In plaoa end ~111 Sollaw the land
        the term tfraa royalty8 lntroduobd fnto thlo dat
        must mesn that the interest reserved to the stats
        in the ninerals produaad 011oohool lend sold under
        the terms Of the A06 mUO6 Aot boar any part Of the
        expense of the produotlon, sale or delivery thereof.
        The 4yllexof the land aoto 60 the agent of the state
        in astir43the nlnual     laasao. This oallo for the
        mxaralsa of a duty by the land ounar to the atata.
        The land owner owas to the atata good faith in the
        parformonea of a duty whnhioh   ha ham aooum6d and hb
        rhould discharge that duty with prudaA00 6fId good
        faith and with ordinary     aara mad dSllganoa.~
           The lest portion of the aboTa quoted portion of the
opinion would seem t o lndioate     that the owner sf the land oould
not meter the tiaralo      frcna the ltUf4 eab Ot4 t0, but whan m
aonslaar  the ;\ot along with all of the 0pInIorl of the oourt,
It asems lnaeoapab~a    that oino~ the purOhasar aOquirao foe
title to the surface and 6 portion or the minarals that tbara
10 AO reotriotion    OAhlo right to aueAat0       either the siid600
or the minerals or e art thermal and oraatb          a r)evaraAOe of
t& &a~rals granted Pram the sudaoa          so long so tha owar of
                                                                      .. .-
                                                                              337
   Hon. Rasoora~iloa,Comnlaalona~- pago I


   tha lntaroat in tho 011 and       baa   granted in good ralth proteota
   tha right ot the atate in it8 interoat in the royalty and
   mlnoral3 whloh It rbaorvea.   In the opinion whore the ownor or
   the land la referred to it aastmoa that the purchaser atill
   holds all of the interest which ho seourod ircm the atato
   under the purohaao, We do not think suoh lsngwgo Oould be
   aonstrued aa holdlng that tho pureb~aer   could not sever hi8
   minerals irom the surr600 estate.    our opinion la not in
   oomi.r~wit& aomo of tho laquago uood in the oaao af Stalloup
   v. RobL%vk  SO0 3.W. f3b but tho ooart oonoludoa it8 opinion
   with the iallow-   stat-ant!
                *We dboido but one thing, and that ia that
           al5oo the .aotor 1925 suprd, boomm erf00tiw,
           the oapitol syndlaato'loadaare to ba aold with
           a roaommatlonvof     011 8nd gsa to the state,
           and thut the ospf    syndloato lands will fare
           lust a8 all other publlo aohaol lands hrr.     Shoe
           this la true, lta 011 and gaa are to br dowalopod
           under the general permit statute (ROY. St.  1925,
           art. 5338 et sop.). This partit was lsauod in 1926,
           artor the sot or 1923 beoamo 8rfe0tivb, and tho
           general parraltlaw was ooneedodlyiollwed    by
           relator.
                Vhorororb     we roooamend that the mmdamus
           issue (18prayed    for by relator.*

               The land inquired about in your roquoat was sold
  prior to the OfisOtire date of the dot of 1923 and we bo-
  1lor0 as to it, the Supreme C.mirt would not foila the dlotua
  in the Stal.Lou,p ease sines its opinion in the WINTRRUR VI.
  MCD0N;rI.Dease,   but would apply the reasoning in the latter
   0880,
                 we trust    that thla auirioiontly aaawora rour
   request.
                                        Your8 vepy truly
A-“EDAUG       la’ lg4’
                                     AT%%IfkllG=EtAL OI TXA3



                                                    D,   D.   Ifohm
                                                      A8818tant